At the December, 1928, term of the Jefferson circuit court, the grand jury returned an indictment against this appellant, charging him with the offense of forgery in the second degree. At the succeeding February term of said court he was tried and convicted as charged, his punishment being fixed at not less than five years and not more than five years and one month. From the judgment of conviction, pronounced and entered, this appeal was taken. As the record, upon which the appeal is predicated, is regular in all things, and no error being apparent, the judgment of conviction from which the appeal was taken will stand affirmed.
Affirmed. *Page 656